SOURCE GOLD CORP. 2 TORONTO STREET, SUITE 234 TORONTO, ONTARIO, CANADA M5C 2B5 (289) 208-6664 Via EDGAR February 15, 2011 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn:Anne Nguyen Parker, Branch Chief Re:Source Gold Corp. Form 10-K for Fiscal Year Ended July 31, 2010 Filed November 15, 2010 Form 10-Q for Fiscal Quarter Ended October 31, 2010 Filed December 20, 2010 Your File No. 333-153881 Dear Ms. Nguyen Parker: In connection with the Company’s response to the United States Securities and Exchange Commission’s (the “Commission”) comments in a letter dated January 31, 2011 by Anne Nguyen Parker, Branch Chief of the Commission’s Division of Corporate Finance, this correspondence shall serve as acknowledgment by the Company of the following: · The company is responsible for the adequacy and accuracy of the disclosure in the filing · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Source Gold Corp. By:/s/ Lauren Notar Lauren Notar Chief Executive Officer and Chief Financial Officer
